


Exhibit 10.47

 

SUPPLEMENT NO. 2 dated as of February 14, 2012 (this “Supplement”), to the
SECOND LIEN U.S. PLEDGE AGREEMENT dated as of May 1, 2009 (as amended,
supplemented or otherwise modified from time to time, the “Second Lien U.S.
Pledge Agreement”), among SEAGATE TECHNOLOGY, an exempted limited liability
company organized under the laws of the Cayman Islands (the “Company”), each of
the other Guarantors of the Notes (each as defined in the Indenture referred to
below) from time to time party thereto (each such Guarantor and the Company are
referred to herein individually as a “Pledgor” and collectively as the
“Pledgors”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent (in
such capacity, the “Collateral Agent”) for the Secured Parties (as defined in
the Second Lien U.S. Security Agreement referred to below).

 

A.  Reference is made to (a) the Indenture, dated as of May 1, 2009 (as amended,
supplemented or otherwise modified from time to time, the “Indenture”), among
Seagate Technology International, an exempted limited liability company
organized under the laws of the Cayman Islands and a Subsidiary (as defined in
the Indenture) of the Company (the “Issuer”), the Company, the other Guarantors
from time to time party thereto (collectively, the “Guarantors”) and Wells Fargo
Bank, National Association, as trustee, pursuant to which the Issuer issued
10.00% Senior Secured Second-Priority Notes due 2014, and (b) the Second Lien
U.S. Security Agreement, dated as of May 1, 2009 (as amended, supplemented or
otherwise modified from time to time, the “Second Lien U.S. Security
Agreement”), among the Issuer, the Company, the other Guarantors from time to
time party thereto and the Collateral Agent.

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Second Lien U.S. Pledge Agreement
and, if not defined therein, the Indenture.

 

C.  Pursuant to Section 11.01 of the Indenture, any Guarantor that acquires
material property (other than Excluded Property) that is not automatically
subject to a perfected security interest under the Security Agreements, shall
execute and deliver to the Collateral Agent such security agreement supplements
covering such Collateral.

 

D.  Each of Seagate Technology (US) Holdings, Inc. (“Seagate Technology (US)
Holdings”) and EVault, Inc. (f/k/a i365, Inc.) (“EVault”) are Pledgors and
desire to include additional Equity Interests as Pledged Interests under the
Second Lien U.S. Security Agreement.

 

Accordingly, Seagate Technology (US) Holdings, EVault and the Collateral Agent
agree as follows:

 

SECTION 1.  Schedule II in the Second Lien U.S. Security Agreement is hereby
supplemented by adding the Equity Interests identified on Schedule A to this
Supplement

 

--------------------------------------------------------------------------------


 

to such Schedule II.  Each of Seagate Technology (US) Holdings and EVault
confirm that the Equity Interests identified in Schedule A to this Supplement
are Pledged Interests and Collateral under the Second Lien U.S. Security
Agreement.

 

SECTION 2.  Each of Seagate Technology (US) Holdings and EVault represents and
warrants to the Collateral Agent and the other Secured Parties that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when the Collateral Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Pledgors and the Collateral Agent.  Delivery of
an executed signature page to this Supplement by facsimile or Adobe .pdf
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

 

SECTION 4.  Except as expressly supplemented hereby, the Second Lien U.S. Pledge
Agreement shall remain in full force and effect.

 

SECTION 5.  THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 6.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Second Lien U.S. Pledge Agreement shall not in any way be
affected or impaired (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Each of Seagate Technology (US) Holdings, EVault and the
Collateral Agent have duly executed this Supplement to the Second Lien U.S.
Pledge Agreement as of the day and year first above written.

 

 

SEAGATE TECHNOLOGY(US) HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ PATRICK J. O’MALLEY, III

 

 

Name: Patrick J. O’Malley, III

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

EVAULT, INC.

 

 

 

 

 

 

 

By:

/s/ PATRICK J. O’MALLEY, III

 

 

Name: Patrick J. O’Malley, III

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Collateral Agent

 

 

 

 

 

 

By:

/s/ MADDY HALL

 

 

Name: Maddy Hall

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

Schedule A to

Supplement No. 2

to the Second Lien U.S. Pledge Agreement

 

CAPITAL STOCK OR OTHER EQUITY INTERESTS

 

Issuer

 

Number of
Certificate

 

Registered
Owner

 

Number and Class of
Shares or Other
Equity Interests

 

Percentage of
Shares or Other
Equity Interests

Seagate Technology Canada Inc.

 

C-2

 

Seagate Technology (US) Holdings, Inc.

 

5,000

 

100%

 

 

 

 

 

 

 

 

 

EVault Canada, Inc.

 

C-4

 

EVault, Inc.

 

1 Common

 

0.099%

 

--------------------------------------------------------------------------------
